DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 13, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (8127901).
In reference to claim 1, Lu discloses a buffer for a gun mount, comprising: 
a buffer housing having an internal chamber (figures 1-5, element 1); 
a piston shaft configured to move into and out of the housing (figures 1-5, element 4); 
a piston fixed on a first end of the piston shaft (figure 5, element 5, the first end of the piston shaft shown as the bottom end);  
one or more passages extending between the first end and a second end of the piston (figure 1 and 5,  one or more of elements 51); 
a plurality of raised structures extending from the second end of the piston (figure 1, elements 52); 
a plate disposed on the second end of the piston and having a plurality of grooves that each mate with one of the plurality of raised structures to allow even movement of the plate relative to the piston, the plate configured to open and close the one or more passages (figures 1-5, plate 6, grooves 61).
In reference to claim 2, Lu discloses the claimed invention (figure 1, the grooves 61 give the plate a cross-shape).
In reference to claim 3, Lu discloses the claimed invention (figure 5, spring 73, positioned against, i.e., in opposition to, the piston).
In reference to claim 5, Lu discloses the claimed invention, since any one of the raised structures 52 may be mapped to the claimed post (while the other elements 52 map to the raised structures).
In reference to claim 13, Lu discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 14, Lu discloses the claimed invention, as set forth above in the reference to claim 2.
In reference to claim 17, Lu discloses the claimed invention, as set forth above in the reference to claim 3.
In reference to claim 19, Lu discloses the claimed invention, as set forth above in the reference to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (4250819) in view of Lu.
In reference to claim 1, Taylor discloses a buffer for a gun mount, comprising: 
a buffer housing having an internal chamber (figure 4, housing 29); 
a piston shaft configured to move into and out of the housing (figure 4, combination of elements 35 and 37); 
a piston fixed on a first end of the piston shaft (figure 4, piston 39); 
one or more passages extending from the first end and a second end of the piston (figure 4, passages 44); 
a plate disposed on the second end of the piston, the plate configured to open and close the one or more passages (figure 4, plate 43).
Thus, Taylor discloses the claimed invention, except for a plurality of raised structures extending from the second end of the piston and a plurality of grooves formed in the plate that each mate with one of the plurality of raised structures as claimed. However, Lu teaches that it is known to provide a piston with raised structures extending from one side thereof, said piston cooperating with a valve plate on said one side thereof to limit flow in one direction of the piston, and said piston having a plurality 
In reference to claim 2, Taylor in view of Lu makes obvious the claimed invention, the addition of grooves, as taught by Lu, results in a cross-shape plate.
In reference to claim 5, Taylor in view of Lu makes obvious the claimed invention (Taylor: figure 4 shows the plate supported on a central post that is threaded into the left-hand end of the piston, and a person of ordinary skill in the art would at once envisage that the plate slides along the post; column 4, lines 16-22).
In reference to claim 7 Taylor in view of Lu makes obvious the claimed invention, except for wherein the plate has an outer diameter of about 0.810 inches. However, it is noted that a person of ordinary skill in the art would at once envisage that the plate of Taylor is circular, based on the figures alone (and more so in light of the specification). Further, the buffer of Taylor is specifically intended for use with a weapon mount; a person of ordinary skill in the art would be apprised of the range of diameters feasible 
In reference to claims 13 and 14, Taylor in view of Lu makes obvious the claimed invention, as set forth above in the references to claims 1 and 2.
In reference to claim 15, Taylor in view of Lu makes obvious the claimed invention, except for wherein each raised structure has a triangular shape. The raised structures taught by Lu have elongated shape, but the figures do not conclusively show the shape of each raised portion. Thus, a person of ordinary skill in the art would be required to choose a shape for each of the raised structures, in order to carry out the invention. The examiner asserts that a triangular shape is known by those of ordinary skill in the art, as the triangle is robust geometry (good at force distribution). Thus, it would have been obvious to a person of ordinary skill in the art to form the each raised portion with a triangular shape, in order to provide a robust geometry well suited to even force distribution (breakage prevention).
In reference to claim 16 Taylor in view of Lu makes obvious the claimed invention, except for wherein the one or more passages each have sides that are at 60 degrees relative to each other. However, it is noted that Taylor shows multiple passages, but it is unclear how many and the angular distribution thereof. Further, the buffer of Taylor is specifically intended for use with a weapon mount; a person of ordinary skill in the art would be required to choose the number of passages and the angular distribution of said passages in order to carry out the invention. Thus, it would 
In reference to claim 19, Taylor in view of Lu makes obvious the claimed invention, as set forth above in the reference to claim 1.

Allowable Subject Matter
Claims 4, 6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641